—Judgment, Supreme Court, New York County (M.arcy Kahn, J., at hearing; James Yates, J., at plea and sentence), rendered March 5, 1998, convicting defendant of grand larceny in the fourth degree and auto stripping in the third degree, and sentencing him, as a second felony offender, to concurrent terms of IV2 to 3 years and 1 year, respectively, unanimously affirmed.
*664Defendant’s suppression motion was properly denied. We agree with the hearing court that defendant did not sustain his burden of showing a legitimate expectation of privacy in the briefcase searched. The arresting officers observed defendant and a companion standing near a car with a broken window, in an area with a high incidence of auto thefts. The officers saw defendant’s companion throw a black object into the car when the two men noticed the police presence. When apprehended, defendant was carrying a briefcase which appeared to have been forced open. Under these circumstances, where the police had reason to suspect that the briefcase was stolen, and defendant denied ownership, he lacked a privacy interest in the briefcase (see, People v Metz, 168 AD2d 515, 516). Defendant failed to establish that society in general would recognize his expectation of privacy as reasonable under the circumstances (see, People v Ramirez-Portoreal, 88 NY2d 99, 108-109). Concur — Rosenberger, J. P., Williams, Rubin, Saxe and Buckley, JJ.